From a final order of the Judge of the Circuit Court of Montgomery County, denying the petition of Louis Pike for a writ of habeas corpus, this appeal is taken.
The facts in this case are substantially the same as in Pinkerton v. State, 29 Ala. App. 472, 198 So. 157.
This appellant, at the time his parole was revoked by the Board of Pardons and Paroles, had already served his full sentence under the law. Part of that sentence had been endured within and a part outside of prison walls under parole, but the sum total of that servitude equalled that fixed by the original sentence. Consequently, he was not under the jurisdiction or supervision of the Board of Pardons and Paroles, and the purported revocation of his parole and his rearrest were without legal warrant.
Upon authority of the Pinkerton case, supra, the appellant is ordered discharged and the cause is reversed and rendered.
Reversed and rendered.